Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to applicant's Arguments and remarks filed December 21, 2021.
Response to Arguments


2.      The argument with respect to rejected claims 1-20 is persuasive; therefore, the Rejection with respect to claims 1-20 is withdrawn.


Allowable Subject Matter

3.     Claims 1-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.






/AMAL S ZENATI/Primary Examiner, Art Unit 2656